Evans, Judge,
dissenting. I concur in Judge Pannell’s dissent. However, I wish to add the following comments.
The charge of the court to the jury, as set forth in Judge Pannell’s dissenting opinion, in my opinion was further erroneous for two additional reasons, to wit: (1) It was argumentative in suggesting that if the jury found one party guilty of violating a public law or statute, "... it would be your duty to find for the party not so guilty of negligence on that particular issue” — whereas the court should have instructed the jury that its duty was to determine whether one or both violated such public law or ordinance, without intimating that if one was guilty the other was innocent. (2) It was erroneous in that it suggested to the jury that negligence per se is necessarily greater than negligence as a matter of fact, which is not the true rule. Negligence per se may be less, equal to, or greater than negligence as a matter of fact, depending on the circumstances. See Jones v. Tanner, 26 Ga. App. 140, 142 (105 SE 705); Schofield v. Hatfield, 25 Ga. App. 513 (103 SE 732); Louisville & N. R. Co. v. Stafford, 146 Ga. 206, 209 (91 SE 29).